office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-145507-05 cc psi b8 uil the honorable mike mcintyre u s house of representatives washington dc dear mr mcintyre i am responding to your letter dated date on behalf of your constituent ---------------------------- he wrote about the repeal of the installment_method of paying the highway_motor_vehicle heavy truck use_tax in the american_jobs_creation_act_of_2004 pub l act ----------------wrote that this provision may reduce cash_flow for small trucking businesses the law imposes a tax on the use of heavy trucks on the highway sec_4481 of the internal_revenue_code states cannot register these heavy trucks without proof of payment of the tax sec_41_6001-2 of the excise_tax on use of certain highway motor vehicles regulations in its report for the legislation that became the act the ways_and_means_committee of the house of representatives noted that they eliminated the installment provision because some taxpayers abused the privilege to pay in installments by registering with the state after paying the first quarterly installment and then failing to pay subsequent installments the committee further noted that monitoring and enforcing compliance from one year to the next was difficult and many taxpayers never paid the balance due thus congress chose to eliminate the privilege of paying the heavy truck use_tax in installments for all taxpayers h_r rep no pincite because congress repealed the privilege of paying in installments the full tax is due on the due_date of the return i hope this information is helpful if you have questions please contact me at ---- --------------------- sincerely frank boland chief branch office of the associate chief_counsel passthroughs and special industries
